624 P.2d 20 (1981)
Rudy BOLDEN, Appellant,
v.
The STATE of Nevada, Respondent.
No. 12238.
Supreme Court of Nevada.
February 25, 1981.
Morgan D. Harris, Clark County Public Defender, Peter J. Christiansen, Deputy Public Defender, Las Vegas, for appellant.
Richard H. Bryan, Atty. Gen., Carson City, Robert J. Miller, Clark County Dist. Atty., James Tufteland, Deputy Dist. Atty., Las Vegas, for respondent.

OPINION
MOWBRAY, Justice:
A jury convicted Rudy Bolden of robbery. He seeks reversal on the sole ground that the evidence presented at his trial did not support the jury's verdict. We disagree and affirm Bolden's judgment of conviction.

THE FACTS
Bolden, on February 14, 1979, pointed a .38 caliber revolver at a food checker in a grocery store and grabbed a handful of currency from the cash register. He fled the premises. The checker, soon after the robbery, identified an old photograph of Bolden from 250 prints at the police station. She repeated the identification several weeks later from a more recent picture. Finally, the checker made positive in-court identification of Bolden.

SUBSTANTIAL EVIDENCE TO CONVICT
Appellant presented an alibi defense: he and his aunt testified that he was in Louisiana on February 13 and 14, 1979; he introduced an envelope, without a letter, post-marked February 13, 1979, mailed from Louisiana and purportedly bearing Bolden's nickname "Shyface" as the return addressee.
This Court has repeatedly held as recently as Stewart v. State, 94 Nev. 378, 580 P.2d 473 (1978) "that where `there is conflicting testimony presented, it is for the jury to determine what weight and credibility to give to the testimony.' Hankins v. State, 91 Nev. 477, 538 P.2d 167, 168 (1975). Accord, Lloyd v. State, 94 Nev. 167, 576 P.2d 740 (1978); Porter v. State, 94 Nev. 142, 576 P.2d 275 (1978). Where, as here, there is substantial evidence to support the jury's verdict, it will not be disturbed on appeal. Cunningham v. State, 94 Nev. 128, 575 P.2d 936 (1978); Sanders v. State, 90 Nev. 433, 529 P.2d 206 (1974)."
For these reasons we affirm the appellant's judgment of conviction.
GUNDERSON, C.J., and MANOUKIAN, BATJER and SPRINGER, JJ., concur.